Name: 2000/439/EC: Council Decision of 29 June 2000 on a financial contribution from the Community towards the expenditure incurred by Member States in collecting data, and for financing studies and pilot projects for carrying out the common fisheries policy
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  information technology and data processing;  European construction;  EU finance
 Date Published: 2000-07-15

 Avis juridique important|32000D04392000/439/EC: Council Decision of 29 June 2000 on a financial contribution from the Community towards the expenditure incurred by Member States in collecting data, and for financing studies and pilot projects for carrying out the common fisheries policy Official Journal L 176 , 15/07/2000 P. 0042 - 0047Council Decisionof 29 June 2000on a financial contribution from the Community towards the expenditure incurred by Member States in collecting data, and for financing studies and pilot projects for carrying out the common fisheries policy(2000/439/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Article 16 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(3), provides that the situation as regards fishery resources, and its economic implications, needs to be assessed regularly.(2) Regulation (EC) No 1543/2000(4) establishes a Community framework for the collection and management of the fisheries data needed to conduct the common fisheries policy (CFP).(3) By collecting these data, Member States are carrying out a task which is beneficial to the Community in that it contributes to the more efficient management of the common resources. While implementation of the programmes is the responsibility of the Member States, they should therefore qualify for a contribution from the Community towards certain costs incurred in collecting and managing the said data.(4) The action taken by the Commission to assist the collection of these data through annual calls for proposals financed as FIFG innovative measures has reached a level of stability. This action should be consolidated, therefore, on a multiannual basis.(5) A financial reference, within the meaning of point 34 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 6 May 1999, is included in this Decision for the entire duration of the period for which financial assistance is to be provided, without thereby affecting the powers of the budgetary authority as defined by the Treaty.(6) In order to guarantee the necessary financial resources, the preparation of the national programmes and the corresponding Commission decision to co-finance them should take place the year before their execution.(7) Provision should be made to ensure, in 2001, the collection of basic data needed to conduct the CFP.(8) The methods used to collect and process the basic data on fisheries should be compared, and ways should be sought of improving them. The quality of the results obtained should be examined and assessed regularly.(9) Financial assistance should therefore be granted to explore the possibilities and usefulness of extending the scope of the Community framework for the collection and management of basic data.(10) The pilot projects and studies needed to carry out the CFP should be eligible for support, in particular for economic and bio-economic analyses, work on eliminating and preventing overcapacity, and the relations between fisheries, aquaculture and the development of aquatic ecosystems.(11) Steps should be taken to ensure the satisfactory outcome of the measures financed under this Decision.(12) In order to facilitate implementation of these provisions, there should be a procedure for close cooperation between Member States and the Commission within a management committee.(13) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(14) Rules should be laid down governing the eligibility of the expenditure, the level of the Community contribution and the terms on which it will be made available,HAS ADOPTED THIS DECISION:Article 11. The Community may provide financial assistance for the measures referred to in this Decision under the terms and conditions laid down herein.2. The financial reference for the implementation of the measures for which financial assistance is provided for the period 2000 to 2005 shall be EUR 132 million. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.TITLE IExpenditure incurred under the Community framework for the collection and management of dataArticle 2Community assistance shall cover eligible public expenditure incurred by the Member States as provided for in Regulation (EC) No 1543/2000. Only the expenditure referred to in the Annex to this Decision shall be regarded as eligible.Article 3The contribution from the Community shall not exceed:- 50 % cost of the eligible public expenditure incurred in carrying out a minimum programme as provided for in Article 5 of Regulation (EC) No 1543/2000;- 35 % of the additional eligible public expenditure incurred in carrying out an extended programme as provided for in Article 5 of Regulation (EC) No 1543/2000. A financial contribution may be granted for measures connected with extended Community programmes only on condition that the Member State concerned fully meets the requirements for the minimum Community programme and that the annual Community appropriations available under this Decision have not been exhausted by the financial contribution for the minimum programme.Article 41. Member States wishing to receive a financial contribution shall present to the Commission, not later than 31 May 2001,- a national programme as defined in Article 6 of Regulation (EC) No 1543/2000,- their annual expenditure forecasts for the period from 1 January 2002 to 31 December 2006, for which they wish to receive a financial contribution from the Community.2. Each Member State shall forward to the Commission, before 31 May each year,- starting in 2003, a financial report containing a comparison of the expenditure forecast with that incurred for the previous calendar year,- starting in 2002, where necessary, an update of its national programme and/or the annual expenditure forecast, as defined in Article 6(1) and (2) of Regulation (EC) No 1543/2000, for the current and subsequent years.3. The Commission shall decide each year, in accordance with the procedure laid down in Article 12(2), on the basis of the information provided by the Member States, on:(a) the eligibility of the forecast expenditure;(b) the amount of the financial assistance from the Community for the following year.4. Decisions by the Commission to grant financial assistance shall be treated as equivalent to the commitment of expenditure authorised by the budget.Article 5In order to assist the collection and management of data in 2001, the Commission shall organise, as appropriate, calls for proposals and invitations to tender in accordance with established rules and practices.Article 61. The assistance granted to a Member State in respect of each year of application of the programme shall be paid in two instalments as follows:(a) 50 % when the application has been approved;(b) the balance following the transmission to the Commission of the annual applications for the reimbursement of expenditure incurred by the Member State and following acceptance by the Commission of the financial report referred to in Article 4(2) and the technical report referred to in paragraph 2.2. Member States shall submit, from 2003 onwards, no later than 31 May following each year of application of the programme,- a technical report containing details of the attainment of the objectives set when the minimum and the extended programmes were drawn up,- their applications for the reimbursement of expenditure incurred during the previous calendar year, with supporting documents.3. When submitting applications for the reimbursement of expenditure, Member States shall take all appropriate steps to verify and certify:- that the measures implemented and the expenditure incurred under the Commission decision taken pursuant to Article 4(3) correspond to the programme accepted by the Commission,- that the said expenditure complies with the conditions set out in this Decision, in particular in the Annex,- that contracts are awarded in accordance with the legislation on public procurement.Article 71. The Commission representatives may carry out on-the-spot checks, inter alia, by random sampling, on the measures financed under this Decision, and study the control arrangements and measures put in place by the national authorities to prevent and penalise irregularities and, where necessary, recover funds lost as a result of an irregularity.2. The Commission may carry out all the checks it considers necessary to ensure compliance with the conditions and the performance of the tasks imposed by this Decision on the Member States, which shall assist the representatives appointed for this purpose by the Commission.Article 81. The report to be drafted by the Commission by 31 December 2003 pursuant to Article 10(2) of Regulation (EC) No 1543/2000 shall also analyse the cost/benefit ratio of the work carried out.2. On the basis of the report referred to in paragraph 1, the Commission shall examine whether there is any need to amend this Decision or improve its application and present, as appropriate, a proposal to the Council.TITLE IIStudies and pilot projectsArticle 91. The Commission may carry out studies and pilot projects.2. The spheres of activity which may be covered shall include:(a) methodological studies and projects aimed at optimising and standardising methods of collecting the data defined in Article 1 of Regulation (EC) No 1543/2000;(b) exploratory data collection projects in the areas defined in Article 10(3) of Regulation (EC) No 1543/2000;(c) economic and bio-economic analyses and simulations connected with decisions planned under the CFP and the evaluation of the impact of the CFP;(d) selectivity of fishing techniques and examination of the links between catch capacity, fishing effort and mortality in each fishery;(e) improving the enforcement of the CFP, particularly in terms of cost-effectiveness,(f) evaluating and controlling the links between fishing activities and aquaculture and aquatic ecosystems.3. Pilot projects and studies may not cover measures which are:(a) eligible under the European Framework Programme on Research;(b) covered by Title I of this Decision;(c) covered by Articles 21 and 22 of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(6).4. The Commission shall publish each year a list of the priority topics for studies and pilot projects.5. The financial contribution from the Community for studies and pilot projects shall not exceed:(a) in the case of measures carried out following a call for proposals, 50 % of the total eligible costs. Universities and public research bodies which, under the law of the country to which they are subject, are required to defray marginal costs, may submit proposals in respect of up to 100 % of the marginal costs incurred in carrying out a project;(b) 100 % of eligible expenditure incurred in carrying out studies and pilot projects at the Commission's initiative as a result of a procedure other than a call for proposals.6. The financing of all studies and pilot projects carried out pursuant to paragraph 2(c) to (f) may not exceed 15 % of the annual appropriations authorised for the measures financed under this Decision.TITLE IIIGeneral provisionsArticle 10Financing may also be provided, at the Commission's initiative, for the period referred to in Article 1(2), to cover:1. expenditure on technical and administrative assistance for the mutual benefit of the Commission and the beneficiaries of the measure, and falling outside the realm of ongoing public service tasks, connected with identifying, preparing, managing, monitoring, auditing and checking the programmes and projects referred to in Titles I and II,2. the costs of disseminating the results achieved via the national programmes, studies and pilot projects referred to in Titles I and II.Article 11The measures necessary for the implementation of this Decision relating in particular to matters referred to in Article 4 shall be adopted in accordance with the procedure referred to in Article 12(2).Article 121. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Article 17 of Regulation (EEC) No 3760/92, hereinafter called "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 13This Decision shall apply from 22 July 2000.Article 14This Decision is addressed to the Member States.Done at Luxembourg, 29 June 2000.For the CouncilThe PresidentM. Arcanjo(1) OJ C 56 E, 29.2.2000, p. 29.(2) Opinion delivered on 2 March 2000 (not yet published in the Official Journal).(3) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1 ).(4) See page 1 of this Official Journal.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 161, 26.6.1999, p. 1.ANNEXExpenditure eligible under Community programmesWithout prejudice to paragraph 4, eligible expenditure shall consist only of expenditure actually borne by the beneficiary and the participants between the date of commencement of the project and its date of completion, and required for carrying out the work. Eligible expenditure may include all or some of the following:- staff costs- travelling expenses- durable goods- consumable materials and supplies- vessels- computer costs- subcontracting/outside assistance and other expenditure.1. Staff costs1.1. Expenditure on staff for the time actually devoted to the project by scientific or technical staff only.1.2. Staff costs shall be apportioned in relation to the working time actually devoted to the project and shall be calculated by reference to:- actual labour costs (wages, social costs, social security and pension contributions), or- average labour costs, in line with the practice of the beneficiary or the participant concerned, if this average does not diverge significantly from actual labour costs.1.3. Time devoted by staff to the programme and apportioned must appear in full in the records (time sheets) and be certified at least once each month by the person responsible for the programme or any other competent member of the managerial staff working on the programme.2. Travelling expenses2.1. Travelling expenses shall be apportioned in accordance with the internal rules of the beneficiaries or participants; however, for journeys outside the Community, prior agreement of the Commission shall be required.3. Durable goods3.1. Expenditure on durable goods shall relate to purchase or production after the date of actual commencement of the programme or within the preceding six months and:- which have an expected life not shorter than the duration of the work under the programme,- which are included in the inventory of durable goods of the coordinator or participant concerned, or- which are regarded as assets in accordance with the accounting methods, rules and principles of the beneficiary or participant concerned.3.2. For the purpose of calculating the eligible expenditure, durable goods will be considered to have a probable life of 36 months in the case of computer equipment of a value not exceeding EUR 10000, and 60 months in the case of other goods. The eligible amount will depend on the expected life of the goods in relation to the duration of the programme, on condition that the period used to calculate this amount starts on the actual date of commencement of the programme, or the date of purchase of the goods where this occurs after the date of commencement, and ends on the date of completion of the programme. Account should be taken also of the use made of the goods during that period.3.3. For each purchase of durable goods, a certified copy of the invoice must be attached to the statement of income and expenditure, and forwarded to the Commission.4. Consumable materials and supplies4.1. Expenditure on consumable raw materials for the purchase, production, repair or use of any goods or equipment which:- have a probable life shorter than the duration of the work under the programme, and- are not included in the inventory of durable goods of the beneficiary or participant concerned, or- are not regarded as assets in accordance with the accounting principles, rules and methods of the coordinator or participant concerned.5. VesselsFor research surveys at sea, including those conducted from chartered vessels, only rental costs and other operating costs shall be eligible. A certified copy of the invoice must be attached to the statement of income and expenditure and forwarded to the Commission.6. Computer costs6.1. Expenditure on the establishment and supply to Member States of software for the management and interrogation of databases.7. Subcontracting/outside assistance and other expenditure7.1. Subcontracting/outside assistance (standard and non-innovative services, provided for beneficiaries or partners who are unable to provide them themselves) or any other additional or unforeseen expenditure not falling within one of the above categories may be charged to the programme only with the prior agreement of the Commission.7.2. Countries outside the Community may, if their contribution is necessary or desirable for carrying out Community programmes, participate as subcontractors in a national programme with the written approval of the Commission.8. Unauthorised expenditure8.1. The expenditure listed below is not regarded as eligible and may not be charged directly or indirectly to the Commission:- profit margins- expenditure on luxuries- distribution, marketing and advertising costs of promoting products and commercial activities- provisions- interest or income on capital investments- bad debts- entertainment expenses, other than those regarded by the Commission as strictly necessary for carrying out the work under the project- all expenditure on other projects financed by a third party- all expenditure on protecting the results of the work carried out under the project- indirect costs such as: administration, support staff, office supplies, infrastructure, goods and services- VAT and other recoverable types of levy, charge or duty, reimbursed or offset, in one way or other.